DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1, line 7 recites “wherein it comprises successively” this should be replaced as “ wherein the method comprises successively”.  Appropriate correction is required.
Claims 2-6 objected to because of the following informalities: Claim 1 mentions “a step during which, simultaneously, said skin is produced and is secured to said block” whereas claims 2-6 , line 2 mention “the step whereby the skin is manufactured and said skin is secured to the block”. For Claims 2-6, it would be better if rewritten as “the step whereby the skin is produced and is secured to said block” to be consistent with the limitation of claim 1.  Appropriate correction is required.
The Applicant is encouraged to review the claims to ensure that consistent language is used throughout when referring to specific structures.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 recites the limitation "cooking means" in line 3.  There is insufficient antecedent basis for this limitation in the claim. In claim 3, from which Claim 4 depends, recites “a cooking device.” It’s not clear that the cooking device and cooking 


Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-7, in the reply filed on 12/11/2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse, (US, 20150176423) in view of Le Borgne et.al. (US 20140150262).
Regarding Claim 1, Cortequisse discloses  method for manufacturing a carrying casing28 (Figure 2),  provided with a collar-36, (Figure 3,  [0059]) intended to carry at least one cartridge of abradable material-40 (Figure 2) for a turbomachine, said carrying casing(Figure 3, bare annular casing/annular wall-34) and one block of material (Figure 2-3,  [0058] strip-38) that comprises an outer face configured to be secured to an inner face (Figure 3) of said bare annular casing([0058]-[0059]).  Further, Cortequisse discloses the skin able to carry said cartridge of abradable material-40, said block and said skin, wherein the method comprises successively: - a step (ET1') during which the outer face ([0058]-[0059], Cortequisse) of the bare annular casing(Figure 3, Cortequisse), - a step (ET2') during which the circularity of an inner face  of the block([0060], Cortequisse) and during which , if necessary, the inner faceFigure 3-4, [0061], perforations-50, round machined, Cortequisse and [0012]-[0013], Le Borgne),  a step (ET4') during which, simultaneously, said skin is produced and is secured to said block  ([0012]-[0013], [0036], adhesive layer-42 to hold  the fiber structure and the inside skin). As can be seen in Cortequisse, the fiber structure of the inside skin of the coating as impregnated with a precursor resin for the matrix of the composite material of said inside skin to common polymerizing resin heat treatment.   Cortequisse discloses 52 (Figure 3, [0061]), but did not disclose that the block being covered with a skin In the same field of endeavor pertaining to the art of manufacturing turbo engine fan casing Le Borgne disclosed a fiber structure/block of material-41, covered with a skin -23, ([0012]), able to carry the cartridge abradable material (Figure 4A, [0035]-[0036]).
It would be obvious for one ordinary skilled in the art to modify the Cortequisse teaching with the inner skin formed during the polymerizing treatment of the resin by Le Borgne for the purpose of obtaining an assembly with abradable cartridges and acoustic coating incorporated therein ([0016], Le Borgne).
Regarding Claim 2, Cortequisse is silent to the skin, Le Borgne is relied upon, as above to teach the skin and further to teach during the step whereby the skin is manufactured and said skin is secured to the block ([0036], the adhesive is deposited on the structure-41 so that the skin is adhered to the block), said block is covered with an impregnated composite material and said composite material is polymerised on said block to obtain said skin while securing it to the block ([0012], [0013], fiber structure/block impregnated with resin and inside skin is formed by polymerizing the resin).
It would be obvious for one ordinary skilled in the art to modify the Cortequisse teaching with the polymerization of the skin taught by Le Borgne for the purpose of curing the resin as required for the desired casing 
Regarding Claim 7, Cortequisse is silent to the nature of the material used.  Le Borgne discloses during the first step, a block of honeycomb material with a constant thickness is used (Figures 4A-D, [0038]).
It would be obvious for one ordinary skilled in the art to modify the Cortequisse teaching with the honeycomb design taught by Le Borgne for the purpose of the desired final product.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse, (US, 20150176423) in view of Le Borgne et.al. (US 20140150262) as applied in Claim 2, further in view of WO9926775, hereinafter ‘775 .
Regarding Claims 3, Cortequisse is silent to the skin.   Le Borgne is relied upon, as above to teach the skin and further to teach that during the step whereby the skin is manufactured and said skin is secured to the block, the bare annular casing (([0012]-[0013], [0036], adhesive layer-42 to hold  the fiber structure and the inside skin), but did not explicitly disclose that  the block and the composite material are arranged together in a cooking device simultaneously enabling the polymerisation of the composite material and the cooking means implemented is an autoclave enclosure. In the field of curing impregnated articles by polymerization WO’775 discloses polymerization is performed in an autoclave which is a cooking device (abstract).
It would be obvious for one ordinary skilled in the art to combine the teaching of Cortequisse/Le Borgne with that of WO’775 teaching of autoclave in the polymerization for the purpose of retaining the heat generated by the polymerization.
Regarding Claims 4, Cortequisse is silent to the skin.   Le Borgne is relied upon, as above to teach the skin and further to teach that during the step whereby the skin is ([0012]-[0013], [0036], adhesive layer-42 to hold the fiber structure and the inside skin), but did not explicitly disclose that  the block and the composite material are arranged together in a cooking device an autoclave enclosure. In the field of curing impregnated articles by polymerization WO’775 discloses polymerization is performed in an autoclave which is a cooking device (abstract).
It would be obvious for one ordinary skilled in the art to combine the teaching of Cortequisse/Le Borgne with that of WO’775 teaching of autoclave in the polymerization for the purpose of retaining the heat generated by the polymerization.
Regarding Claim 5, Cortequisse is silent to the skin.  Le Borgne  is relied upon, as above to teach the skin and further to teach discloses during the step - whereby the skin is manufactured and said skin is secured to the block, a woven and impregnated composite material is used to drape the block/fiber structure ([0035]).

It would be obvious for one ordinary skilled in the art to modify the Cortequisse teaching with the with woven impregnated composite material taught by Le Borgne for the purpose of the desired final product.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse, (US, 20150176423) in view of Le Borgne et.al. (US 20140150262) and WO9926775, hereinafter WO’775 as applied in Claim 3, further in view of Evans , et. al. (US 20150218964).
Regarding Claim 6, Cortequisse is silent to the skin but Le Borgne discloses whereby the skin is manufactured and said skin is secured to the block but did not 22 (Figure 1, [0035)) at the casing-24 region.
It would be obvious for one ordinary skilled in the art to combine the teaching of the combination applied above with that of  Evans duct for the purpose of smooth air flow to the turbine engine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DEBJANI ROY/Examiner, Art Unit 1741         

/MARC C HOWELL/Primary Examiner, Art Unit 1774